DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending for examination.
This Office action is FINAL.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes: (an) abstract idea(s).

	Claims 1, 7, and 8 recite:
a) identifying an undesired event at a given location in the electrical network, the undesired event corresponding to a critical state of the electrical network resulting in partial or total, temporary or permanent unavailability of electrical power at the given location;
b) traversing at least one subset comprising electrical devices of the plurality of electrical devices of the electrical network starting from the given location;
c) identifying an electrical device of the subset of the electrical network traversed in step b);
d) determining a list of events of concern that are associated with the identified electrical device, the events of concern corresponding respectively to causes leading to a failure or malfunction for the identified electrical device and likely to result, alone or in combination, in the undesired event;
e) determining a total unavailability value associated with the identified electrical device taking into account unavailability rates and repair times respectively associated with each event of concern in the list of events of concern;
f) repeating steps b) to e), the method being interrupted once a predefined number, which is greater than or equal to two, of electrical protection devices have been traversed in the subset; and
g) calculating a reliability state of the electrical network on the basis of the total unavailability values respectively associated with the traversed electrical devices.

	The ‘identifying’ limitations of # 1 and # 3 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “identifying” in the context of this claim encompasses a person identifying data on paper.

	The ‘traversing’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “traversing” in the context of this claim encompasses the person walking down a simple model drawn on paper.

	The ‘determining’ limitations of # 4 and # 5 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the person marking items on paper as part of his/her determination(s).

	The ‘repeating’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “repeating” in the context of this claim encompasses the person doing a set of steps again on paper.

	The ‘calculating’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “calculating” in the context of this claim encompasses the person walking down a calculation on paper.

	Claim 2 merely further describes at least one device associated with Claim 1.

	Claim 3 merely further describes the claimed electrical network of Claim 1.

	Claim 4 recites:
wherein the method is interrupted once a virtual electrical device is identified in step c) of the method.

	The ‘is interrupted’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “interrupting” in the context of this claim encompasses the person momentarily stopping his/her analysis on paper.

	Claim 5 merely further describes the claimed given location of Claim 1.

	Claim 6 recites:
wherein, starting from the given location, the subset is traversed upstream, i.e. towards at least one electrical power source of the electrical network, and/or downstream, i.e. towards at least one electrical load of the electrical network.

	The ‘is traversed’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a non-transitory computer-readable medium” (per Claim 7), “a processor” (per Claim 7), and “a processing device” (per Claim 8), nothing in the claim element precludes the step from practically being performed in the mind.  For example, “traversing” in the context of this claim encompasses the person walking up/down a simple model drawn on paper.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
“a non-transitory computer-readable medium” (per Claim 7),
“a processor” (per Claim 7), and
“a processing device” (per Claim 8)
	These additional elements are recited at a high-level of generality (i.e., as generic components performing generic computer functions) such that they amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the aforementioned additional elements amount to no more than generic components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Additionally, per MPEP 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.").

Accordingly, for at least the reasoning provided above, Claims 1-8 are patent ineligible.


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 7, and 8 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…e) determining a total unavailability value associated with the identified electrical device taking into account unavailability rates and repair times respectively associated with each event of concern in the list of events of concern; f) repeating steps b) to e), the method being interrupted once a predefined number, which is greater than or equal to two, of electrical protection devices have been traversed in the subset; and…”


Response to Arguments
With regards to 35 U.S.C. 101, Applicant's arguments filed 08/09/2022 have been fully considered, but they are not persuasive.

The Remarks argue that:
The subject matter of the claims provides detailed improvements to determining a reliability state of an electrical network, for example, by quickly determining the causes of a failure at any location in the electrical network and the reliability that can be expected. Such improvements have been, and remain, patent eligible.  ¶ 0002 of Applicant’s published application is cited.
Having shown that the present application "provide[s] sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement," the claims are now "evaluated to ensure the claim itself reflects the improvement in technology."  Claim 1, as amended, is recited verbatim.
Claim 2 recites "wherein at least one electrical device of the electrical network is chosen from among a transformer, a switch, a circuit breaker, a contactor, a disconnector, a busbar, a battery, a protection relay, monitoring equipment, control equipment and telecommunication equipment."  Applicant respectfully submits that the electrical devices recited in Claim 2 are all tangible/concrete devices, which supports Applicant's position that the recited method for determining a reliability state of an electrical network comprising a plurality of such electrical devices is not directed to an abstract idea.

	However, the Examiner respectfully disagrees.

	With regards to # 1 and # 2 above, the reasoning that is missing in Applicant’s arguments is where the claims are “evaluated to ensure the claim itself reflects the improvement in technology.”
	Consider the scenario recited above in this Office action and again here:
a) identifying an undesired event at a given location in the electrical network, the undesired event corresponding to a critical state of the electrical network resulting in partial or total, temporary or permanent unavailability of electrical power at the given location;
b) traversing at least one subset comprising electrical devices of the plurality of electrical devices of the electrical network starting from the given location;
c) identifying an electrical device of the subset of the electrical network traversed in step b);
d) determining a list of events of concern that are associated with the identified electrical device, the events of concern corresponding respectively to causes leading to a failure or malfunction for the identified electrical device and likely to result, alone or in combination, in the undesired event;
e) determining a total unavailability value associated with the identified electrical device taking into account unavailability rates and repair times respectively associated with each event of concern in the list of events of concern;
f) repeating steps b) to e), the method being interrupted once a predefined number, which is greater than or equal to two, of electrical protection devices have been traversed in the subset; and
g) calculating a reliability state of the electrical network on the basis of the total unavailability values respectively associated with the traversed electrical devices.
	Starting with A, a person takes a printout of data associated with the claimed electrical network and identifies a problem based on looking at the data.  Next, the person glances down a simple model or tree of the electrical devices outlined on paper (B) until identifying a particular device (C).  The person then writes down a list of failure causes that could result in the problem (D) and uses it, along with unavailability rates (which could be a couple of predetermined values) and repair times (also which could be a couple of predetermined values), to determine a value (E).  The frequency of redetermining the value can be performed one or more times (F).  Finally, the person writes down a state, e.g., passing or failed (G).
	This scenario is pure analysis and doesn’t even require a computer to perform it.  As such, the claim itself doesn’t reflect an improvement in technology since no technology is even necessary to practice the claimed invention of the instant application.

	With regards to # 3 above, the Examiner respectfully submits that the listed electrical device types are mere descriptions.  The device types could be written out as, e.g., labels in a model on paper.

	For at least the reasoning provided above, Claims 1-8 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114